Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 1 of 22 PageID 51



                                     IN THE CIRCUIT COURT, FOURTH
                                     JUDICIAL CIRCUIT, IN AND FOR
                                     DUVAL COUNTY, FLORIDA

                                      CASE NO.:     2020-CA-004974
                                     DIVISION:      CV-B
                                     JUDGE:         Hon. Katie L. Dearing

KRISTOPHER JOLLY and CHERYL
JOLLY, his wife; JEREMY LEE and
AMY LEE, his wife; MATTHEW
CIPRIANI; SHAWN O'SHELL and
MALISSA O'SHELL, his wife; PAUL
MASCI and ANGELA MASCI his wife;
NICHOLAS GETTLER; CHARLES
DRYSDALE; LANDON SIMMONS and
SARAH SIMMONS, his wife, SAMUEL
L. BANKS, and AMANDA BANKS, his
wife; WILLIAM REED and HOLLY
REED, his wife; and WESLEY
MILLER and SHANNON MILLER, his
wife;

      Plaintiffs,

vs.


HOEGH AUTOLINERS SHIPPING AS;
HOEGH                AUTOLINERS
MANAGEMENT       AS;     HOEGH
AUTOLINERS,    INC.;   HORIZON
TERMINAL     SERVICES,      LLC;
GRIMALDI DEEP SEA S.P.A., and
SSA ATLANTIC, LLC,

      Defendants.
                                 /

                      FIRST AMENDED COMPLAINT

      Plaintiffs, KRISTOPHER JOLLY and CHERYL JOLLY, his wife; JEREMY

LEE and AMY LEE, his wife; MATTHEW CIPRIANI; SHAWN O'SHELL and

MALISSA O'SHELL, his wife; PAUL MASCI and ANGELA MASCI his wife;
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 2 of 22 PageID 52



NICHOLAS GETTLER; CHARLES DRYSDALE; LANDON SIMMONS and SARAH

SIMMONS, his wife, SAMUEL L. BANKS, and AMANDA BANKS, his wife;

WILLIAM REED and HOLLY REED, his wife; and WESLEY MILLER and

SHANNON MILLER, his wife, sue the Defendants, HOEGH AUTOLINERS

SHIPPING AS ("Hoegh Shipping"); HOEGH AUTOLINERS MANAGEMENT AS

("Hoegh Management"); HOEGH AUTOLINERS, INC. ("Hoegh Autoliners");

HORIZON TERMINAL SERVICES, LLC ("Horizon"); GRIMALDI DEEP SEA S.P.A.

("Grimaldi"); and SSA MARINE, INC. ("SSA"), and assert the following:

                         Parties, Jurisdiction & Venue

      1     This is an action for damages in excess of $75,000.00 exclusive of

interest and costs.

      2.    Venue is proper as the cause of action accrued in Duval County,

Florida.

      3.    This case is brought under the general maritime law of the United

States of America saving to suitors the rights and remedies herein, and the

Extension of Admiralty Jurisdiction Act set forth in 46 U.S.C. § 30301.

      4.    The Plaintiffs are all citizens of Florida.

      5.    The male Plaintiffs are all employed as professional firefighters or

paramedics with Jacksonville Fire 86 Rescue ("JFRD"), and were injured on June

4, 2020, in the fire and resulting explosion which occurred on the roll on-roll off

car carrier Hoegh Xiamen as it was docked at JAXPORT's Blount Island Marine

Terminal. Their titles are as follows:

            a.     Chief Kristopher Jolly


                                         2
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 3 of 22 PageID 53




            b.    Lieutenant Jeremy Lee;

            c.    Chief Matthew Cipriani;

            d.    Firefighter-Paramedic Shawn O'Shell;

            e.    Lieutenant Paul Masci;

            f.    Firefighter Nicholas Gettler;

            g.    Chief Charles Drysdale;

            h.    Engineer Landon Simmons;

           i.     Firefighter-Paramedic Samuel L. Banks;

           j.     Firefighter William Reed; and

           k.     Engineer Wesley Miller.

      6.    All of the female spouses asserting loss of consortium claims are as

follows and were and remain married to their spouse:

            a.    Cheryl Jolly, wife of Kristopher Jolly;

           b.     Amy Lee, wife of Jeremy Lee;

            c.    Malissa O'Shell, wife of Shawn O'Shell;

           d.     Angela Masci, wife of Paul Masci;

           e.     Sarah Simmons, wife of Landon Simmons;

            f.    Amanda Banks, wife of Samuel Banks;

           g.     Holly Reed, wife of William Reed; and

           h.     Shannon Miller, wife of Wesley Miller.

      7.   Defendant HOEGH SHIPPING, a Norwegian for profit corporation,

Drammensveien 134, 0277 Oslo, Norway, was the manager and operator of

Hoegh Xiamen at all times material hereto.


                                        3
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 4 of 22 PageID 54



      8.     HOEGH SHIPPING is subject to the jurisdiction of the courts of

Florida by virtue of having committed a tort within this State; by causing injury

to persons within this state arising out of an act or omission outside of this state

while Defendant was engaged in solicitation or service activities within this state

or products, materials or things processed, serviced or manufactured by the

Defendant were used or consumed within this state in the ordinary course of

commerce, trade, or use; or, by engaging in substantial and not isolated activity

within this state.

      9.     Defendant    HOEGH      MANAGEMENT,        a   Norwegian    for   profit

corporation, Drammensveien 134, 0277 Oslo, Norway, was the manager and

operator of Hoegh Xiamen at all times material hereto.

      10.   HOEGH MANAGEMENT is subject to the jurisdiction of the courts

of Florida by virtue of having committed a tort within this State; by causing injury

to persons within this state arising out of an act or omission outside of this state

while Defendant was engaged in solicitation or service activities within this state

or products, materials or things processed, serviced or manufactured by the

Defendant were used or consumed within this state in the ordinary course of

commerce, trade, or use; or, by engaging in substantial and not isolated activity

within this state.

      11.   Defendant HOEGH AUTOLINERS is a New York for profit

corporation, with its principle place of business in Florida, 2615 Port Industrial

Drive, Suite 405, Jacksonville, Duval County, Florida 32226, and was engaging

in substantial and not isolated activity within this state. This Defendant was the

                                         4
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 5 of 22 PageID 55



local arm of HOEGH SHIPPING and assisted with management of the ship and

shore operations at all times material hereto.

      12.    Defendant HORIZON is a Delaware for profit corporation with its

principle place of business in Florida, 818 A 1A, Suite 304, Ponte Vedra Beach,

FL 32082 and was engaging in substantial and not isolated activity within this

state. This Defendant is a subsidiary of HOEGH SHIPPING, and was responsible

for obtaining, inspecting, organizing, and preparing the used/junk/wrecked cars

portside for safe loading and transport on the Hoegh Xiamen.

      13.   Defendant GRIMALDI is an Italian for profit corporation, Via

Marchese Campodisola, 13 Naples, Italy 80133, which was operating the Hoegh

Xiamen pursuant to a time charter with HOEGH SHIPPING at all times material

hereto.

      14.   GRIMALDI is subject to the jurisdiction of the courts of Florida by

virtue of having committed a tort within this State; by causing injury to persons

within this state arising out of an act or omission outside of this state while

Defendant was engaged in solicitation or service activities within this state or

products, materials or things processed, serviced or manufactured by the

Defendant were used or consumed within this state in the ordinary course of

commerce, trade, or use; or, by engaging in substantial and not isolated activity

within this state.

      15.   Defendant SSA is a Washington for profit corporation, 1131 SW

Klickitat Way, Seattle, WA, 98134-1108, authorized and doing business in

Florida. This Defendant was operating as the stevedore and was responsible for


                                        5
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 6 of 22 PageID 56



the loading of the cargo onto the Hoegh Xiamen at the Blount Island terminal in

Jacksonville, Florida, and was responsible for the loading of approximately 1,500

used/                 cars onto the Hoegh Xiamen, that caught on fire and started

the fire on or about the 8th deck of the vessel, which then spread throughout the

vessel, causing the fire and explosion(s) at issue, and ultimately causing the

vessel to be a total loss.

        16.   Defendant SSA is subject to the jurisdiction of the courts of Florida

by virtue of having committed a tort within this State; by causing injury to

persons within this state arising out of an act or omission outside of this state

while Defendant was engaged in solicitation or service activities within this state

or products, materials or things processed, serviced or manufactured by the

Defendant were used or consumed within this state in the ordinary course of

commerce, trade, or use; or, by engaging in substantial and not isolated activity

within this state.

                     Relevant Facts Applicable to All Counts

        17.   On June 4, 2020, the Hoegh Xiamen (IMO: 9431848), an

approximately 600-foot long by 103.5-foot wide roll on roll off ("ro-ro") cargo ship

was berthed at JAXPORT's Blount Island Marine Terminal in Jacksonville,

Florida to facilitate the loading of approximately 1,500 used/junked/wrecked

cars as cargo for international transport to west Africa.

        18.   The Hoegh Xiamen cargo ship was built in China in 2010, and was

sailing under the flag of Norway.




                                         6
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 7 of 22 PageID 57




       19.   At all times material, the cargo ship was owned by Norway based

Ocean Yield ASA, but was bareboat or demise chartered to HOEGH SHIPPING

and/or HOEGH MANAGEMENT.

       20.   HOEGH SHIPPING and/or HOEGH MANAGEMENT then time

chartered the Hoegh Xiamen to GRIMALDI whereby HOEGH SHIPPING and/or

HOEGH MANAGEMENT retained ownership and management, but GRIMALDI

staffed the ship with a captain and crew.

      21.    Fire is one of, if not the, most dangerous events on any ship and ro-

ro ships have a recognized propensity to catch fire                 especially when

transporting motor vehicles, and particularly wrecked motor vehicles, which are

hazardous cargo, prone to catching fire given the combination of gasoline and

automotive batteries which create sparks and ignite.

      22.    Defendant GRIMALDI has experienced fires on its other ro-ro auto

carrier ships and has written about the dangers of these reoccurring and

dangerous automobile fires on ships.          "Grimaldi Group has called for more

stringent controls and cargo regulations for vehicles and containers following

two fires that broke out on its ro-ro vessel Grande Europa last week. The Italian

ocean services provider said there needed to be more controls on car batteries,

which often cause short-circuits on board vessels, as well as in port terminals."

https: / / www.automotivelogistics.media/ grimaldi-calls-for- stricter-cargo-rules-

following-latest-vessel-fires / 38301.article (last visited July 30, 2020).

      23.    It is well known that transporting used/junked vehicles is

dangerous as these vehicles are prone to catch fire. While new vehicles are


                                          7
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 8 of 22 PageID 58




normally fitted with a transportation mode which disables most of the internal

electrical circuits and prevents electrical faults (all intended to prevent fires)

during shipment, this feature is absent in old cars.

      24.    Problems with fire are especially common with vehicles that have

spent a significant amount of time awaiting shipment or are in otherwise poor

condition. Internal electrical connections deteriorate as a result of salt in the

air; parts seize and seals degrade to the point where flammable fluids leak;

electrical cables break down causing electrical faults and shorts to occur;

flammable materials —including gas canisters— are sometimes left in the junked

cars; and mistakenly leaving the key in the stop/park position often leaves many

of the electrical circuits live.

      25.    Shortly after loading operations were completed on the afternoon of

June 4, 2020, a fire started on deck 7 or 8 of the Hoegh Xiamen. The fire burned

and strengthened inside the vessel for an unknown amount of time before

Jacksonville Fire 8; Rescue was contacted to provide emergency assistance.

      26.    The fire was able to burn undetected, because the Hoegh Xiamen

crew had elected to disable and turn off all the fire detection systems while the

ship was docked at the port or alternatively because the fire detection systems

simply did not work.

      27.    The male Plaintiffs were among the approximately 120 JFRD

firefighters and paramedics who responded to the scene and attempted to

extinguish the blaze on the Hoegh Xiamen, ensure the safety of the crew, and




                                        8
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 9 of 22 PageID 59



prevent the ship from breaking up, sinking, blocking the shipping channel,

exploding, and/or causing an environmental catastrophe.

      28.      At all times material hereto, each male Plaintiff was aboard the

Hoegh Xiamen in his capacity as a fire fighter/paramedic attempting to provide

aid and to control and extinguish the fire.

      29.      Upon reaching the scene, the first responders were presented with

a huge 15 floor cargo ship which was burning uncontrollably from the inside

cargo holds.

      30.      The firefighters attempted to communicate with the Hoegh Xiamen

crew to ascertain the location of the fire, what firefighting efforts of the crew had

taken place before their arrival, how to get to the fire, and the locations of the

ship's fire hose connections.

      31.      However, communication was nearly impossible as the Hoegh

Xiamen crew spoke and/or understand very little English, and could not

communicate with the first responders or provide meaningful information

concerning the ship, the location of the fire, or even how to get to it.

      32.   The JFRD logs provide: "DIFF TIME COMMUNICATING WITH CREW

OF THE SHIP THEY DON'T SPEAK GOOD ENGLISH TRYING TO FIND OUT

WHERE THE FIRE IS COMING FROM". 16:10:31 "CREW SPEAKS CHINESE".

16:20:15    The first responders had a difficult time accounting for the crew

because of the "language barrier" 16:24:17

      33.   Due to the Hoegh Xiamen crew's inability to communicate the

location of the fire and how to get to it, JFRD had to send reconnaissance crews


                                         9
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 10 of 22 PageID 60




into the dark, burning, ship to find the fire, and to find a route to access and

 fight the fire.

       34.     The failure to provide a crew able to communicate with first

responders at the port of call —able to provide basic information such as the

location of the fire and how to get to the fire to fight it— caused a loss off valuable

time as the fire, and heat from the incinerating cars inside the decks of the ship

grew unabated, threatening to break up the ship and cause an environmental

disaster in the St. Johns River.

       35.     Unable to communicate with the crew concerning the location of the

fire, and with all 21 members of the crew safely evacuated off the Hoegh Xiamen,

JFRD sent multiple reconnaissance crews of firefighters into and on top of the

Hoegh Xiamen.

       36.     The failure of Defendants Hoegh and Grimaldi to provide an

adequately trained and prepared crew, and the crew's inability to communicate

with first responders in Jacksonville, caused a critical 1 hr 40-minute delay from

the time the fire was first reported until JFRD could even begin fighting the fire.

        37.    Upon entering the Hoegh Xiamen to fight the fire, the firefighters

proceeded up the stern portside stairwell to where the fire was believed to be

emanating on the aft 8th deck.        The deck was full of the smoke, and the

 temperatures reaching in excess of 1,000 degrees. Car alarms were sounding

and headlights flashing from the incinerating cars as the fire and heat spread

inside the dark, smoky, closed, and cramped cargo hold decks.




                                          10
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 11 of 22 PageID 61




      38.    Further, despite the known risks of fires from transporting wrecked

cars with intact electricity and gas tanks in close cramped decks, the Hoegh

Xiamen was not equipped with a water sprinkler system, functioning fire

dampers on the starboard side of the ship, or even internal fire hose connections

on the attack stairwell to assist the firefighters or crew in obtaining water to fight

the blaze. Without adequate or appropriate systems to detect and extinguish the

blaze, the cargo decks packed tight with flammable wrecked automobiles,

burned unabated inside the ship.

      39.    Given the lack of fire hose connections, the firefighters were forced

to connect the fire hoses on the pier below and drag them up through the ship

from the ground, while attempting to keep the water lines unkinked. The cars

were so tightly packed into the ship that the fire fighters had difficulty getting to

the fire: "Too many cars they would just be blind spraying/ because of how tight

the cars are". 17:04:39. Additional hoses were brought in and connected and

stretched and charged, from the pier, up the 5th deck ramp, over and around

cars and cargo on the 5th deck, up the aft port stairwell, and to the 8th deck.

      40.   Finally, at 17:36, the command was given, "YOU CAN ADVANCE",

and upon entry the firefighters noted, "MADE ENTRY CAN SEE A GLOW ON

CARS / WORKING OUR WAY OVER". However, due to the extreme heat, at 17:39

the initial attack team was called out, "GUYS ARE PUSHING TIME COME OUT

AND REHAB".

      41.   Crews were switched out, as the fire continued to grow, "DECK 7 IS

FULL OF SMOKE / DECK 8 86 9 ARE FULL OF HEAT AND SMOKE". JFRD Logs,


                                         11
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 12 of 22 PageID 62




@ 17:49. Crews switched out continuing to fight the heat and fire. At 18:30

another crew was called out to rehab. The fire-fighting crew exited the 8th deck,

and were going down the stairwell as the next crew was staging on the 5th floor

landing of the stairwell, and the Chief of the next crew was standing on the 8th

floor landing awaiting the new attack crew.

        42.   At that time and place, on the Hoegh Xiamen, in Jacksonville,

Florida, birthed at the port on Blount Island, at @ 18:45, there was a huge

explosion within the ship. The firefighters heard a "growl" or "roar" and could

feel the entire ship begin to vibrate and the Firemen were hit by the explosion

that roared down the stairwell, blasting them with continuous severe heat while

they were trapped in the stairwell of the ship.

        43.   The heat from explosion, and the power of the blast, severely burned

faces, hands, and bodies of the firefighters, blasted several firefighters out of the

5th deck doorway and over cars on the 5th deck, and threw others down flights of

stairs, snapped bones, tearing flesh, and causing severe physical and emotional

trauma as the first responders believed they were going to be trapped inside the

ship and burned to death.

        44.   The Hoegh Xiamen continued to smolder and burn for the next eight

days.    Unable to re-enter the ship after the explosion, JFRD continuously

sprayed water on the outside of the ship to maintain its integrity and prevent an

environmental disaster while the inside of the ship and its combustible cargo

continued to burn from the inside.




                                         12
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 13 of 22 PageID 63




      45.    As a result of the fire, explosion, and/or resulting firestorm, all of

the firefighters and paramedics ("the Plaintiffs") in paragraph five suffered bodily

injury and resulting suffering, pain, disability or physical impairment,

disfigurement, mental anguish, aggravation of any previously existing condition,

lost wages, loss of earning capacity, inconvenience, loss of capacity for the

enjoyment of life, and medical expenses. These losses are either permanent or

continuing and Plaintiffs will suffer such losses in the future.

      46.   As a result of the explosion and resulting firestorm, each of the

spouses in paragraph six has lost the care, comfort, consortium and services of

their husbands, and these losses will continue into the future.



       Count I: Negligence of Hoegh Shipping & Hoegh Management
                             (Owner/ Manager)

      47.   Plaintiffs reallege and incorporate by reference the allegations of

paragraphs 1 through 10 and 17 through 46, and further allege:

      48.   At all times material hereto, Defendant Hoegh Shipping and/or

Hoegh Management were the owners/managers of the Hoegh Xiamen and owed

a duty to exercise reasonable care towards Plaintiffs, who were lawfully aboard

the vessel, but were not members of the crew.

      49.   At all times material hereto, Defendant Hoegh Shipping and/or

Hoegh Management was/were the "Company" as defined by ISM Code 1.1.2 and

as such agreed to or assumed or were otherwise responsible to ensure that the

Hoegh Xiamen and its crew complied with all International Maritime

Organization and United States codes, statutes and regulations.
                                        13
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 14 of 22 PageID 64



      50.   Defendants Hoegh Shipping and/or Hoegh Management negligently

breached that duty of reasonable care, including but not limited to in the

following ways:

            a.    Failing to maintain the ship in a reasonably safe condition,

                  including but not limited as to the fire prevention, detection,

                  response, and extinguishment;

            b.    Failing to equip the Hoegh Xiamen with reasonable systems

                  and protections for fires, including appropriate smoke

                  detectors, alarms, video surveillance (CCTV), automatic fire

                  dampers, functioning and/or adequate fire suppression

                  systems, and fire hose connections -- especially given the ship

                  was being utilized to transport highly combustible cargo

                  known to catch fire;

            c.    Failing to ensure that the crew aboard the Hoegh Xiamen was

                  adequately trained, equipped, supervised, and instructed

                  regarding all aspects of preventing and fighting fires --

                  including but not limited to the proper and time sensitive

                  operation of the CO2 system;

            d.    Failing to supply and provide sufficient tools and/ or supplies

                  to promptly extinguish a cargo fire onboard and boundary cool

                  the vessel;

            e.    Failing to implement or follow a Safety Management System

                  compliant with the International Safety Management Code;


                                         14
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 15 of 22 PageID 65




            f.     Failing to implement and follow a cargo plan compliant with

                   the International Maritime Dangerous Goods Code;

            g.     Permitting dangerous conditions to exist on the ship in

                   violation of industry customs, standards, the exercise of

                   reasonable care in light of the risks at hand, and safety

                   regulations; and

            h.     Failing to provide a vessel that was reasonably fit for its

                   intended purpose.

      51.   Hoegh    Shipping    and/or     Hoegh   Management's    negligence

proximately caused the injuries and losses sustained by the Plaintiffs as

described above.

      WHEREFORE, Plaintiffs demand judgment against Defendant HOEGH

AUTOLINERS SHIPPING AS, and HOEGH AUTOLINERS MANAGEMENT AS for

damages and costs of suit, together with such other relief as the Court deems

meet and just.

                       Count II: Negligence of Grimaldi

      52.   Plaintiffs reallege and incorporate by reference the allegations of

paragraphs 1 through 6, 13 and 14, and 17 through 46, and further allege:

      53.   At all times material hereto, Defendant Grimaldi DEEP SEA SpA was

in possession and control of the Hoegh Xiamen and was operating the vessel

pursuant to a time charter with Hoegh Shipping and/or Hoegh Management.




                                       15
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 16 of 22 PageID 66



      54.   Grimaldi owed a duty to exercise reasonable care in the outfitting

and operation of the ship, including to Plaintiffs who were lawfully aboard the

vessel but were not members of the crew.

      55.   Defendant Grimaldi was the company as defined by ISM Code 1.1.2

and as such agreed to or assumed or was otherwise responsible to ensure that

the Hoegh Xiamen and its crew complied with all International Maritime

Organization and United States codes, statutes and regulations.

      56.   Defendant Grimaldi negligently breached its duties of reasonable

care, including but not limited to in the following ways:

            a.    Failing to maintain the ship in a reasonably safe condition,

                  especially with respect to fire prevention, detection, and

                  extinction systems;

            b.    Failing to engage, keep on, adequately inspect and/or repair

                  known problems with the vessel and its safety systems;

            c.    Failing to properly utilize the CO2 system so as to extinguish

                  the blaze before it was permitted to spread;

            d.    Failing to implement or follow a Safety Management System

                  compliant with the International Safety Management Code;

            e.    Failing to implement and follow a cargo plan compliant with

                  the International Maritime Dangerous Goods Code;

            f.    Failing to recognize the danger of employing a crew unable to

                  understand and/or communicate in the English language and




                                        16
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 17 of 22 PageID 67




                  communicate with first responders in an emergency situation

                  such as a fire at the vessel's ports of call;

            g.    Failing to designate one or more individuals able and available

                  to communicate with first responders in the event of an

                  emergency    where    assistance    was    required   and basic

                  information concerning the ship would need to be relayed;

            h.    Failing to ensure that the crew onboard the Hoegh Xiamen was

                 properly    trained and instructed regarding all aspects

                 monitoring, detecting, preventing and responding to vehicle

                  and ship fires;

            i.   Failing to maintain adequate tools and supplies to promptly

                  extinguish a vehicle fire onboard the vessel;

            j    Failing to adequately monitor the loading of the vessel and

                  storage of cargo, and to extinguish the fire before it spread out

                 of control - especially given the decision to disable the fire

                 detection systems;

           k.    Failing to ensure that the wrecked/junked vehicles were

                 properly stored, and/or did not have keys in the ignitions,

                 batteries connected, and/or other visible dangers prior to

                 and/or once loaded such as visible leaks and damaged

                 batteries; and
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 18 of 22 PageID 68




              1.     Failing to intervene timely during the loading when it should

                     have become clear the hazards, with respect to the junked

                     vehicles, were not being properly addressed.

      57.     Grimaldi's breach of one or more of these duties as described above

proximately caused the injuries and losses sustained by the Plaintiffs.

      WHEREFORE, Plaintiffs demand judgment against Defendant GRIMALDI

DEEP SEA S.p.A., for damages and costs of suit, together with such other relief

as the Court deems meet and just.



             Count III: Negligence of Horizon & Hoegh Autoliners

      58.     Plaintiffs reallege and incorporate by reference the allegations of

paragraphs 1 through 6, 11 and 12, 17 through 46, and further allege:

      59.     At all times material hereto, Defendants Horizon and Hoegh

Autoliners were and remain subsidiary corporations of Hoegh Shipping and/or

Hoegh Management, and these entities performed the shoreside support work to

obtain,     store,   prepare,   and    facilitate   the   transportation   of   the

wrecked/used/junked cars on Hoegh ships leaving out of JAXPORT, including

specifically the Hoegh Xiamen.

      60.     Horizon and/or Hoegh Autoliners were responsible for obtaining,

inspecting, organizing, storing, and preparing the wrecked/junked cars for

transport on the Hoegh Xiamen as well as providing any shoreside support

required by the vessel.




                                         18
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 19 of 22 PageID 69



      61.   Defendants Horizon and Hoegh Autoliners owed a duty to exercise

reasonable care towards people like Plaintiffs who would be injured if these

Defendants failed to ensure that the vehicles being loaded onto the ship were

safe for transport.

      62.   Defendants Horizon and/or Hoegh Autoliners negligently breached

their duties of reasonable care in one or more of the following ways:

            a.        Failing to maintain and/or prepare the wrecked/used/junk

                      vehicles in reasonably safe condition, fit for international

                      transport, especially in light of the known risks and dangers

                      of fires with used cars crammed together in closed, cramped,

                      decks on ro-ro transport ships;

            b.        Failing to adequately inspect and test the vehicles prior to

                      positioning them for loading onto the ocean liner for fitness to

                      be transported;

            c.    Failing to ensure that the batteries and/or sources of

                      electrical spark and/or fire were disconnected and/or

                  removed from the vehicles before they were loaded onto the

                      vessel;

            d.    Failing to ensure that the fuel tanks were emptied and/or not

                  punctured and thus a source of explosion before loading them

                  onto the vessel;




                                           19
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 20 of 22 PageID 70




             e.      Failing to drain the gasoline and/or disconnect and/or remove

                     batteries and/or sources of electricity or spark from the

                     wrecked cars; and

             f.      Failing to supply and provide sufficient tools and supplies to

                     promptly extinguish a cargo fire during loading operations;

      63.    Horizon and/or Hoegh Autoliners' breach of one or more of these

duties as described above proximately caused the injuries and losses sustained

by the Plaintiffs.

      WHEREFORE, Plaintiffs demand judgment against Defendant HORIZON

TERMINAL SERVICES, LLC, and HOEGH AUTOLINERS, INC., for damages and

costs of suit, together with such other relief as the Court deems meet and just.



                           Count IV: Negligence of SSA

      64.    Plaintiffs reallege and incorporate by reference the allegations of

paragraphs 1 through 6, 15 and 16, 17 through 46, and further allege:

      65.    At all times material hereto, Defendant SSA was responsible for the

stevedore operations, loading the wreck/junked/used cars into the Hoegh

Xiamen and then securing them before the ship departed from port.

      66.    SSA owed a duty to exercise reasonable care to accomplish the

loading of the hazardous and flammable cargo safely without permitting the

cargo to catch fire either during loading or once loaded onto the vessel.

      67.    Defendant SSA negligently breached its duties of reasonable care,

including but not limited to in one or more of the following ways:


                                         20
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 21 of 22 PageID 71




            a.    Negligently loading the vehicles onto the Hoegh Xiamen

                  without regard to the risk of fire;

            b.    Negligently failing to inspect the junked cars prior to loading

                  them onto the vessel;

            c.   Negligently failing to ensure that the batteries and/or sources

                 of electrical spark and/or fire were disconnected and/or

                 removed from the vehicles before they were loaded onto the

                 vessel;

            d.   Negligently failing to ensure that the fuel tanks were emptied

                 and/or not punctured and thus a source of explosion before

                 loading them onto the vessel;

           e.    Negligently failing to ascertain or appreciate that one or more

                 of the used cars was in a dangerous condition, unfit for

                 transport on the closed cramped decks of a ro-ro vessel,

                 including but not limited to having decayed, defective wiring,

                 connected batteries, fuel in the tanks, omitting sparks,

                 smoldering, or in danger of catching fire;

           f.    Negligently permitting the fire to spread during or shortly after

                 the loading operations;

           g.    Negligently failing to ensure that all of the car keys were out

                 of the ignitions and secured and that there were no electrical

                 sparks or other ignition sources present once the cars were

                 loaded onto the ship;


                                       21
Case 3:20-cv-01150-MMH-PDB Document 1-7 Filed 10/09/20 Page 22 of 22 PageID 72




            h.    Negligently failing to train for and practice responding to a

                  vehicle fire during loading so as to extinguish the fire promptly

                  before it spread to other vehicles; and

            i.    Failing to provide sufficient tools and supplies to promptly

                  extinguish a cargo fire should it occur during loading

                  operations;

      68.   The Defendant's breach of one or more of these duties as described

above proximately caused the injuries and losses sustained by the Plaintiffs.

      WHEREFORE, Plaintiffs demand judgment against Defendant SSA

Atlantic, LLC, for damages and costs of suit, together with such other relief as

the Court deems meet and just.



                                     PAJCIC & PAJ

                                     /s/ Cu    f Licitly Pajczc

                                     CURRY GA         AJCip, Esq.
                                     Florida Bar No.: 21301
                                     THOMAS F. LATER, Esq.
                                     Florida Bar/ o.: 614114
                                     BENJAM ( E. RICHARD, Es
                                     Florida ar No.: 13896
                                     One In ependent       , Ste. 1900
                                     Jackso           32202
                                     Telephone: (904) 358-8881
                                     Telefax:    (904) 354-1180
                                     Curry@pajcic.com; TomApajcic.com,
                                     BenApajcic.com
                                     Secondary email: Rose@pajcic.com;
                                     Sandy@pajcic.com
                                     Attorneys for Plaintiffs




                                       22
